Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claims 1-19 have been examined. Claims 1, 19 have been amended. Claim 20 has been canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 areis/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US. 20120242501A1 hereinafter Tran) in view of Roese et al. (US20080155094A1 hereinafter Roese). 

With respect to claim 1, Tran teaches a method, comprising: 
receiving, with a computing system and from a first data collector, first patient data obtained by one or more patient devices that are associated with and assigned to a first patient (‘501; Para 0006: a heart monitoring system for a person includes one or more wireless nodes; and a wearable appliance in communication with the one or more wireless nodes, the appliance continuously monitoring vital sign. Other implementations can monitor heart rate, heart rate variability, respiratory rate, fluid status, posture and activity), the first patient data being wirelessly collected from the one or more patient devices by the first data collector, the first data collector being assigned to the first patient (‘501; Para 0007: a heart monitoring system for a person includes one or more wireless nodes forming a wireless network and a wearable appliance having a sound transducer coupled to the wireless transceiver; and a heart disease recognizer coupled to the sound transducer to determine cardiovascular health and to transmit heart sound over the wireless network to a remote listener if the recognizer identifies a cardiovascular problem. The heart sound being transmitted may be compressed to save transmission bandwidth; Para 0276: The base station 20 frequently collects and synchronizes data from the appliances 8), wherein the computing system and the first data collector are both located at a first customer premises associated with the first patient (‘501; Para 0284: CTI processors and other hardware within a call-center is commonly referred to as customer premises equipment (CPE).)  
establishing, with at least one of the computing system or a management console, a first network transport link between the computing system and at least one healthcare data system that is accessible by or associated with one or more healthcare providers, (‘501; Para 0289: a system for delivering medical examination, diagnosis, and treatment services from a physician to a patient over a network includes a first plurality of health care practitioners at a plurality of terminals, each of the first plurality of health care practitioner terminals including a display device that shows information collected by the wearable appliances and a second plurality of patient terminals or wearable appliances in audiovisual communication over a network with any of the first plurality of health care practitioner terminals),. 
Roese teaches 
wherein the first network transport link is configured as a one-way network transport link that prevents access to any data stored in the at least one healthcare data system via the first network transport link (‘094; Para 0109: the network entry device has no knowledge of the specific key, but instead uses the port number/logical port number and one or more of a MAC address, an IP address, its own generated encryption key, and the like, to permit transmission. System 100 also can modify a data packet so that its receiver can only determine whether the transmission came from the right user (e.g., based on the use of the right key) and was modified by an authenticated device (e.g., the location/authentication server) for that particular access port (e.g., 113 (FIG. 1)) of the network entry device (e.g., 114 a (FIG. 1))…. In summary, the key is only good for that port which has been specifically established to authenticate that user at the authenticated location. In that way, system 100 can prevent a user from obtaining access, using a false allowable location, by denial of port access when the end user's location has changed, even if the original encryption key for that allowable location has been acquired); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Tran with the technique of location discovery in a data network as taught by Roese and the motivation is to provide one-way network to prevent access to any data in the healthcare providers. 

Tran in view of Roese teaches
sending, with at least one of the computing system or the management console, the first patient data over the first network transport link to the at least one healthcare data system (‘501; Para 0358: sending patient information through wireless connection to the base station as illustrated in Para 0055 for transmitting patient data from health monitoring appliances to health data system); and 
storing, with the management console, the first patient data in the at least one healthcare data system, the first patient data being secured within a portion of the at least one healthcare data system that is allocated to information regarding the first patient, (‘501; Para 0057: The base station/server 20 stores the patient's ambulation pattern and vital parameters and can be accessed by the patient's family members (sons/daughters), physicians, caretakers, nurses, hospitals, and elderly community. The base station/server 20 may communicate with the remote server 200 by DSL, T-1 connection over a private communication network or a public information network, such as the Internet 100, among others; Para 0080: a network should be secured with the use of a network key used by all the devices to protect all network frames and prevent the unauthorized joining and use of the network illegitimate devices). 
. 
Claim 17 is rejected as the same reason with claim 1. 

With respect to claim 2, Tran teaches the method of claim 1, wherein the computing system comprises at least one of customer premises equipment ("CPE"), universal CPE ("uCPE"), a software- defined wide area network ("SD-WAN") uCPE, a customer premises-based computing 4 system, network interface device, or an optical network terminal (‘501; Para 0284: CTI processors and other hardware within a call-center is commonly referred to as customer premises equipment (CPE).). 
Claim 18 is rejected as the same reason with claim 2.  

With respect to claim 3 Tran teaches the method of claim 1, wherein the management console comprises at least one of a controller of a healthcare data management system, a secure server computer, a distributed computing system, or a cloud computing system (‘501; Para 0076). 

With respect to claim 4 Tran teaches the method of claim 1, wherein the one or more patient devices each comprises at least one of one or more health monitoring devices, one or more thermometers, one or more drug delivery devices, one or more personal tracking devices, an insulin pump, a pace maker, one or more drug storage and dispensing devices, or one or more patient user devices (‘501; Para 0024: The patient's home equipment is simple to use and modular to allow for the accommodation of the monitoring device to the specific needs of each patient)  

With respect to claim 5 Tran teaches the method of claim 1, wherein the first patient data comprises at least one of data regarding physiology of the patient, health tracking data of the patient, or data regarding a health alert associated with the patient (‘501; Para 0155).   

With respect to claim 6 Tran teaches the method of claim 1, wherein the at least one healthcare data system comprises at least one of an electronic medical record ("EMR") system, an electronic health record ("EHR") system, one or more healthcare servers, or one or more healthcare provider user devices, wherein the one or more healthcare providers comprise at least one of a physician, a doctor, a surgeon, a nurse practitioner, a nurse, a medical assistant, a clinical receptionist, a pharmacist, a medical laboratory technician, a healthcare scheduler, or a health insurance agent (‘501; Para 0365). 

Claim 19 is rejected as the same reason with claim 6. 

With respect to claim 7 Tran teaches the method of claim 1, wherein the first network transport link further comprises at least one of a virtual private network ("VPN"), a software-defined local area network ("SD-LAN"), a software-defined wide area network ("SD-WAN"), an Internet Protocol security ("IPsec") tunnel in the SD-LAN, an IPsec tunnel in the SD-WAN, or a virtual extension of a healthcare provider network in which the at least one healthcare data system is disposed (‘501; Para 0248).  

With respect to claim 8 Tran teaches the method of claim 1, wherein data segregation using a separate encryption key for each patient is used over the first network transport link to ensure 3 compliance with privacy and protection standards for medical or patient data (‘501; Paras 0080, 0083).  

With respect to claim 9 Tran teaches the method of claim 1, wherein sending the first patient data over the first 2 network transport link to the at least one healthcare data system comprises the first data collector publishing the first patient data via the computing system, and wherein the at least one healthcare data system subscribes to the first patient data. (‘501; Para 0275)  

With respect to claim 10 Tran teaches the method of claim 1, wherein the one or more patient devices comprise at least one first patient device that is assigned to the first patient concurrent with the first data collector being assigned to the first patient, wherein the at least one first patient device is pre-paired with the first data collector, enabling the at least one first patient device to automatically wirelessly communicate with the first data collector when both are activated at the first customer premises (‘501; Para 0284).  

With respect to claim 11 Tran teaches the method of claim 1, wherein the one or more patient devices comprise at least one second patient device that is assigned to the first patient after the first data collector has been assigned to the first patient and has been collecting data from other patient devices among the one or more patient devices, wherein the at least one second patient device is each added and registered as a new device that is associated with at least one of the first patient or the first data collector, enabling the at least one second patient device to automatically synchronize, and wirelessly communicate, with the first data collector when both are activated at the first customer premises (‘501; Para 0284).  

With respect to claim 12 Tran teaches the method of claim 1, further comprising: establishing, with the computing system, a wireless link between the computing system and the first data collector, wherein the first patient data is encrypted at each of the one or more patient devices, and wherein the first data collector receives the first patient data that has been encrypted over a paired wireless link between the first data collector and each corresponding patient device among the one or more patient devices, wherein the first data collector relays the collected first patient data to the computing system via the established 9 wireless link (‘501; Para 0058: The sensor 40 can also include an indoor positioning system or alternatively a global position system (GPS) receiver that relays the position and ambulatory patterns of the patient to the server 20 for mobility tracking).  

With respect to claim 13, Tran teaches the method of claim 12, wherein the wireless link comprises at least one of a Bluetooth wireless link, a WiFi wireless link, a ZigBee wireless link, or Z-wave wireless link (‘501; Para 0035: Zigbee).  

With respect to claim 14, Tran teaches the method of claim 1, wherein the at least one first data collector comprises a unique authentication token that is hard-coded (‘501; Paras 0273, 0405).  

With respect to claim 15, Tran teaches the method of claim 1, further comprising: 
establishing, with the management console, a second network transport link between the management console and at least one of the computing system or the first data collector (‘501; Para 0352); and 
providing, with the management console, patient device data to the at least one of the computing system or the first data collector over the second network transport link, the patient device data comprising a list of authorized patient devices among the one or more patient devices that are associated with and assigned to the first patient, wherein providing the patient device data comprises at least one of sending the patient device data to the computing system or providing the computing system with access over the second network transport link to a database containing the list of authorized patient devices associated with and assigned to the first patient, wherein the at least one of the computing system or the first data collector prevents collection of data, or prevents communication of data, from devices that are not listed in the patient device data (‘501; Fig. 1H: multiple devices).  

With respect to claim 16, Tran teaches the method of claim 15, further comprising: sending, with the management console, communications data to at least one patient device among the one or more patient devices via the computing system, wherein the communications data comprises at least one of data regarding drug prescriptions for the patient, data regarding fitness regime, or data regarding diet (‘501; Para 0286: prescription.)  

With respect to claim 18, Tran teaches the system of claim 17, wherein the computing system comprises at least one of customer premises equipment ("CPE"), universal CPE ("uCPE"), a software- defined wide area network ("SD-WAN") uCPE, a customer premises-based computing system, network interface device, or an optical network terminal, wherein the management console comprises at least one of a controller of a healthcare data management system, a secure server computer, a distributed computing system, or a cloud computing system (‘501; Para 0284).  

With respect to claim 19, Tran teaches the system of claim 17, wherein the one or more patient devices each comprises at least one of one or more health monitoring devices, one or more thermometers, one or more drug delivery devices, one or more personal tracking devices, an insulin pump, a pace maker, one or more drug storage and dispensing devices, or one or more patient user devices, wherein the at least one healthcare data system comprises at least one of an electronic medical record ("EMR") system, an electronic health record ("EHR") system, one or more healthcare servers, or one or more healthcare provider user devices, wherein the one or more healthcare providers comprise at least one of a physician, a doctor, a surgeon, a nurse practitioner, a nurse, a medical assistant, a clinical receptionist, a pharmacist, a medical laboratory technician, a healthcare scheduler, or a health insurance agent (‘501; Para 0025;  Paras 0285-0286).  

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686